Citation Nr: 1454639	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-25 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1987 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In July 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims folder. 

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Tinnitus did not have its clinical onset in service and is not otherwise related to active duty.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A.     §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA) 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide .  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to notify has been satisfied through notice letters dated in March 2010 and September 2010, which fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim for service connection, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond

Service treatment records (STRs) are associated with the claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran did not identify any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist in locating additional records has been satisfied.  

The Veteran underwent VA examinations in October 2010 and January 2011 (with a February 2013 addendum).  The Veteran's representative asserts that the VA examination is inadequate in that the examiner provided "flawed medical opinions."  See May 2014 VA Form 646; Hearing Transcript at 3-4.  The Veteran and his representative assert that the VA examiner's questions with regard to the onset of his tinnitus were unclear, which caused the Veteran to misunderstand the question presented and therefore provide an incorrect answer.  Id.  The Veteran's representative also argues that the VA examiner "dismisse[d] this fact" and maintains that she was '"clear"' during her interview.  Additionally, the February 2013 addendum opinion is "flawed because the examiner did not formulate a new opinion with the new information reported by the veteran, that ringing '"started in service".  However, a review of the examination reports reveals no inadequacies.  Rather, these opinions, when considered together, are adequate because the examiner discussed the Veteran's medical history, considered the pertinent evidence of record, to include the Veteran's statements; examined the Veteran; thoroughly reviewed the claims file; and answered the question posed by the AOJ; and provided opinions that appear to be consistent with the remainder of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims on appeal has been met.  See 38 C.F.R. § 3.159(c)(4).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for any condition listed in 38 C.F.R. § 3.303(b).  Any condition not encompassed by Section 3.303 (b) requires a medical nexus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Tinnitus is not considered an organic disease of the nervous system for which the theory of continuity of symptomatology is still applicable.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, "a legal concept determining whether testimony may be heard and considered," and credibility, "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R.            § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Veteran asserts that he was exposed to excessive artillery, gunfire, and helicopter noise for four years during service, and that this disability has continued since that time.  See January 2012 Notice of Disagreement (NOD); July 2012 VA Form 9; Hearing Transcript at 4-6, 8-9.

Service personnel records reflect that the Veteran served with a field artillery unit, and during this time his military occupational specialty (MOS) was a Cannoneer.  See Enlisted Service Records; Hearing Transcript at 4,8.  Considering the Veteran's contentions in conjunction with his service duties, exposure to acoustic trauma during service is conceded.

An August 1997 entrance examination shows normal hearing.  The Veteran underwent audiometric testing and received a normal clinical evaluation of his ears.  There were no complaints of hearing difficulty or ringing in the ears during service.  A September 1991 separation examination also shows the Veteran underwent audiometric testing and received a normal clinical evaluation of his ears.  In a Report of Medical History dated in September 1991, the Veteran denied having or having had any ear trouble.  

In February 1988, audiometric testing was performed in-service due to the routine exposure to hazardous noise, and an H-1 profile was assigned.  The Veteran received a normal clinical evaluation of his ears.

In January 1993, the filed his initial claim for VA compensation; he made no mention of auditory disability.  

In October 2010 the Veteran submitted to a VA audiological evaluation.  He reported in-service noise exposure while assigned to a field artillery unit.  He also reported an onset of tinnitus five to six years earlier.  The Veteran denied a history of post-service occupational and recreational noise exposure.  The audiologist diagnosed sensorineural hearing loss and tinnitus.  However, in the absence of the Veteran's claims file she concluded that she was unable to provide an adequate opinion in regards to the etiology.

In January 2011 the Veteran was afforded a new VA audiological examination.  The audiologist diagnosed tinnitus.  The audiologist noted that the Veteran's DD 214 reflects that his military occupational specialty (MOS) was a Cannon Crewmember, which is a job specialty determined to be highly probable for hazardous noise exposure.  She diagnosed tinnitus and opined that the current disability "is less likely than not (less than 50/50 probability) caused by or a result of noise exposure during military service."  She explained that the Veteran's entry and separation examinations show he had normal hearing sensitivity.  Additionally, STRs are negative for any complaints, diagnoses, or treatment related to tinnitus.  The audiologist noted the Veteran reported that the onset of the tinnitus was approximately five to six years prior, approximately thirteen years after discharge from active military service, therefore, "it is more likely as not" the Veteran's current complaint of tinnitus is related to in-service noise exposure.

In a February 2013 addendum opinion, the VA audiologist determined that the Veteran's tinnitus was not likely incurred in or caused by service or otherwise related to service.  Upon review of the claims file, the audiologist explained that the questions presented to the Veteran in regards to tinnitus were comprehensible when asked.  She noted the Veteran responded that the onset was five or six years prior to the examination.  She also noted that the evidence of record dated back to 1999 indicates the Veteran had not reported tinnitus in any other medical examination performed at the Indianapolis VA Medical Center (VAMC), nor do the Veteran's STRs reflect any reports of tinnitus or acoustic trauma during military service. 

The Veteran is competent to report (1) symptoms observable to a layperson, e.g., tinnitus; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis. 

The Veteran has asserted that he experiences a constant ringing in the ears.  See January 2010 NOD; Hearing Transcript at 8.  The Veteran is competent to attest to the presence of tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002) (providing that ringing in the ears is capable of lay observation).  At the July 2014 videoconference, the Veteran explained that he first noticed ringing in his ears during service and asked his Sergeant about it.  He stated that his Sergeant responded "welcome to the world of field artillery."  The Veteran also reported that during his separation examination he was told that he had hearing loss and when asked if he had any ringing in his ears, he responded yes.  He was told hearing loss and ringing in the ears was consistent with his MOS, and therefore assumed these conditions were documented in his STRs at this time.  Id.  The Board notes that the competent medical evidence of record is inconsistent with the Veteran's report of hearing loss during his separation examination, as audiometry test performed at this time shows normal hearing.  There is also no record of his complaining of tinnitus at separation and on his Reports of Medical History, he denied having or having had any ear trouble.  See September 1991 Separation Examination.  

The Veteran was diagnosed with tinnitus in October 2010, thus, the first requirement to establish service connection has been fulfilled.  See October 2010 VA Audiological Examination.  With respect to the next requirement, that of in-service incurrence or aggravation of a disease or an injury, acoustic trauma is conceded in light of the Veteran's military occupational specialty and assignment to a field artillery unit.  With respect to the final requirement, the record does not establish a relationship between the Veteran's tinnitus and his military service.  The January 2011 VA examiner opined that it was less likely than not that the Veteran's tinnitus was caused by or a result of military service and noted that the evidence of record indicates the earliest mention of tinnitus, as shown by the medical evidence of record, was thirteen years post-service.  The medical opinion is supported by the evidence of record.  

The Veteran and his representative disagree with VA examiner's conclusion and the February 2013 addendum arguing that the examiner's tinnitus questioning was not clear to the Veteran.  See May 2014 VA Form 646; Hearing Transcript at 3-4,  5-6.  Upon examination, the Veteran reported the onset of tinnitus was five or six years prior.  See January 2011 VA Audiological Examination.  The Veteran explained that when the VA examiner asked questions about the onset of tinnitus, he understood the question as "when did you notice."  He stated that he was explaining that his tinnitus disability was "getting progressively worse . . . because [he] already assumed that it was in his file, and that [the VA examiner] knew that [he] was having this problem already."  See Hearing Transcript at 3, 5-6.  

In view of the lack of finding of tinnitus in service or for many years after, the Board has reviewed the Veteran's claim carefully.  As discussed, his claim of being told that he had hearing loss at service discharge is inconsistent with audiometric findings at the time.  There was no specific reference to tinnitus on the separation examination report, however, in the Reports of Medical History, the Veteran claimed several current or past health problems, but specifically denied having or having had ear trouble.  When he filed his initial claim for VA compensation shortly after service, he made no mention of auditory disability.  He was aware of the compensation program and it would seem reasonable that he would have mentioned tinnitus when filing his initial claim.  In essence, the Board does not find the Veteran's claim that tinnitus was present in service and continued ever since that time to be convincing.  

Given the negative findings for tinnitus in service, and the first clinical evidence of pertinent disability many years post service, a preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to service connection for tinnitus is denied.

REMAND

The Veteran contends that he suffers from a sleep disorder as a result of his active service and that he has continued to have difficulty sleeping since that time.  He stated that during military service he experienced loud snoring.  See January 2012 NOD; Hearing Transcript at 10.  He also stated that he experiences trouble breathing while asleep and this was first noticed by his mother and his wife in 1991 after discharge from military service.  He stated that his mother and wife told him that it appears as if he is choking in his sleep.  He also stated that he awakens several times throughout the night and his lack of sleep has caused daytime fatigue.  Specifically, that he becomes tired during the day while at work and will sleep in his car during his breaks.  He also stated that while driving, he has fallen asleep while stopped at traffic light.  See Id.; Hearing Transcript at 10-12.

During the July 2014 videoconference hearing, the Veteran stated that he underwent a sleep study last year performed by Indiana University.  See Hearing Transcript at 13-14.  The Veteran's representative explained that Indiana University is a contracted provider for the Indianapolis VAMC.  Id. at 16.  The VLJ noted that the VA medical records on file are through February 2011 and advised that if the Veteran's representative obtained these outstanding records and submitted a waiver of initial RO consideration he could review the records.  Id. 

In August 2014, the Veteran's representative submitted correspondence to the Indianapolis RO requesting that all of the Veteran's VA treatment records from January 2010 to present are obtained.  See August 2014 Virtual VA Records.  A review of the claims folder reveals that the RO has not requested these records.

In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Thus, the AOJ must attempt to obtain those records on remand

Accordingly, the case is REMANDED for the following action:

1.  After obtaining an appropriate release from the Veteran, request all treatment records from Indiana University related to the Veteran's claimed disability on appeal from January 2012 to present.  All records and/or responses received should be associated with the claims folder.  The AOJ shall request a written response, especially if no records are available.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Request the Veteran's complete records reflecting treatment for sleep apnea/sleep disturbances from the VA medical facility in Indianapolis, Indiana.  All records obtained must be associated with the Veteran's claims file.

3.  Refer the claims file to a VA physician to determine whether the Veteran has obstructive sleep apnea that had its clinical onset in service or is otherwise related to active duty.  If a sleep study is deemed necessary to establish the diagnosis, one should be ordered.  

Following a review of the claims file, the examiner should indicate whether it is as likely as not (50 percent probability or greater) that any obstructive sleep apnea identified during the claim period (from March 2010) had its clinical onset in service or is otherwise related to active duty.  A rationale for any opinion proffered should be included.  

4.  Thereafter, re-adjudicate the claim on appeal in light of all the evidence on file, including evidence received since the issuance of the May 2014 Statement of the Case.  If either of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


